
	

113 SRES 120 ATS: Supporting the mission and goals of 2013 National Crime Victims’ Rights Week to increase public awareness of the rights, needs, and concerns of, and services available to assist, victims and survivors of crime in the United States. 
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Leahy (for
			 Mr. Wicker (for himself,
			 Mr. Leahy, Mr.
			 Schumer, and Mr. Grassley))
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the mission and goals of 2013
		  National Crime Victims’ Rights Week to increase public awareness of the rights,
		  needs, and concerns of, and services available to assist, victims and survivors
		  of crime in the United States. 
	
	
		Whereas, in 2011, there were nearly 6,000,000 victims of
			 violent crime and more than 17,000,000 victims of property crime in the United
			 States;
		Whereas, according to National Crime Victimization Survey,
			 non-fatal violent crime increased by 17 percent and property crime increased by
			 11 percent in the United States between 2010 and 2011;
		Whereas, according to the Federal Bureau of Investigation
			 Uniform Crime Reporting, law enforcement agencies throughout the nation
			 reported an increase of 1.9 percent in the number of violent crimes brought to
			 their attention for the first 6 months of 2012 when compared with figures
			 reported for the same time in 2011;
		Whereas a just society acknowledges the impact of crime on
			 individuals, families, schools, and communities by protecting the rights of
			 crime victims and ensuring that resources, and services are available to help
			 rebuild lives;
		Whereas, despite impressive accomplishments during the
			 last 40 years in increasing the rights of, and services available to, crime
			 victims and survivors, many challenges remain to ensure that all victims
			 are—
			(1)treated with
			 dignity, fairness, and respect;
			(2)offered support
			 and services regardless of whether victims report crimes committed against
			 them; and
			(3)recognized as key
			 participants within the criminal, juvenile, Federal, tribal, and civil justice
			 systems in the United States when victims do report crimes;
			Whereas victims and survivors of crime in the United
			 States need and deserve support and assistance to help them cope with the often
			 devastating consequences of crime;
		Whereas, during each of the last 31 years, communities
			 across the United States have joined Congress and the Department of Justice in
			 commemorating National Crime Victims’ Rights Week to celebrate a shared vision
			 of a comprehensive and collaborative response that identifies and addresses the
			 many needs of crime victims and survivors;
		Whereas Congress and the President agree on the need for a
			 renewed commitment to serving all victims of crime in the 21st century;
		Whereas the theme of 2013 National Crime Victims’ Rights
			 Week, celebrated from April 21 through April 27, 2013, is “New Challenges, New
			 Solutions”, which highlights the many challenges that confront the fields of
			 crime victim assistance, justice, and public safety; and
		Whereas the people of the United States recognize and
			 appreciate the continued importance of promoting the rights of, and services
			 for, crime victims, and of honoring crime victims, survivors, and those who
			 provide services for them: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission and goals of 2013 National Crime Victims' Rights Week to increase
			 individual and public awareness of—
				(A)the impact of
			 crime on victims and survivors; and
				(B)the challenges to
			 achieving justice for victims, and the many solutions that can meet these
			 challenges; and
				(2)recognizes that
			 dignity, fairness, and respect constitute the very foundation of how crime
			 victims and survivors should be treated.
			
